Name: 98/450/EC: Commission Decision of 3 July 1998 amending Decision 97/586/EC on certain protective measures in respect of infectious anaemia in salmon in Norway (notified under document number C(1998) 1845) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  tariff policy;  international trade;  fisheries;  European Union law
 Date Published: 1998-07-14

 Avis juridique important|31998D045098/450/EC: Commission Decision of 3 July 1998 amending Decision 97/586/EC on certain protective measures in respect of infectious anaemia in salmon in Norway (notified under document number C(1998) 1845) (Text with EEA relevance) Official Journal L 196 , 14/07/1998 P. 0046 - 0048COMMISSION DECISION of 3 July 1998 amending Decision 97/586/EC on certain protective measures in respect of infectious anaemia in salmon in Norway (notified under document number C(1998) 1845) (Text with EEA relevance) (98/450/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Directive 96/43/EC (2), and in particular Article 18(7) thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 96/43/EC, and in particular Article 19(7) thereof,Whereas, further to an outbreak of infectious salmon anaemia (ISA) in Norway, the Commission, by Decision 97/586/EC (4) has taken safeguard measures in order to prevent the introduction of that disease in the Community; whereas these measures apply until 1 July 1998;Whereas recently new cases of ISA have been reported in Norway;Whereas it is therefore necessary to maintain these safeguard measures in place;Whereas the list of farms and establishments from which Norway can export slaughtered and non-eviscerated salmon must be updated;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 97/586/EC is amended as follows:1. in Article 5, the date '1 July 1998` shall be replaced by the date '1 July 1999`.2. Annex I is replaced by the following text:'ANNEX IHOLDINGS AND ESTABLISHMENTS LOCATED ALONG THE NORWEGIAN COAST BETWEEN THE SWEDISH BORDER AND THE BORDER BETWEEN THE COMMUNES OF HÃ AND EIGERSUND FROM WHICH SLAUGHTERED, NON-EVISCERATED SALMON MAY BE DISPATCHED TO THE COMMUNITY1. Holdings>TABLE>2. Establishments>TABLE>Article 2 The Member States shall alter the measures they apply in trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 3 This Decision is addressed to the Member States.Done at Brussels, 3 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24. 9. 1991, p. 56.(2) OJ L 162, 1. 7. 1996, p. 1.(3) OJ L 373, 31. 12. 1990, p. 1.(4) OJ L 238, 29. 8. 1997, p. 41.